DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel (FR (2742004 A1).
	Regarding claim 1, Michel discloses an assembly for electrical equipment, comprising a plurality of connection devices (1, 2,3) configured of being modularly arranged side-by-side in a row along a row direction, each having a housing (40) and at least one termination point (43) configured to connect at least one electrical conductor (10), a connecting element (21) having a main body  and a connecting portion (81, 82) formed on the main body, the connecting element being configured to connect together two of the plurality of connection devices (1, 2,3) which two connection devices (1, 2, or 3) are adjacent to each other along the row direction, wherein the connecting element connectable via the connecting portion  to the housing (40) of at least one of the two adjacent connection devices  by material-to-material bonding or elastic clamping.


Regarding claim 3, Michel discloses the main body (5) extends along a plane perpendicular to the row direction.
Regarding claim 4, Michel discloses the connecting portion (21, 24, 82, or 81) extends around at least a portion of the main body.
Regarding claim 5, Michel discloses a position where the connecting element (21, 24, 81, or 82) has been placed against the at least one of the two adjacent connection devices (1, 2, or 3), the connecting portion (24) extends around at least a portion of the housing of the at least one of the two adjacent connection devices (1,2, or 3).
Regarding claim 6, Michel discloses t the connecting portion (31) projects from the main body along the row direction, at least on one side.
Regarding claim 7, Michel discloses the connecting portion forms a web portion (63) which projects from the main body (5) along the row direction. 
Regarding claim 8, Michel discloses a position where the connecting element (21, 24, 81, or 82) has been placed against the at least one of the two adjacent connection devices, the web portion (63) overlaps the housing of the at least one of the two adjacent connection devices in such a way that that the web portion faces a bonding surface located on the housing (5 or 40) transversely to the row direction.

Regarding claim 11, Michel discloses the connecting portion  engages with the step that an outwardly facing exterior surface of the connecting portion is flush with the second housing side (40).
Regarding claim 12, Michel discloses the connecting element (21, 24, 81, or 82) is configured to connect together a first pair of connection devices (1,2, or 3) arranged adjacent to each other along the row direction (A) and a second pair of connection devices (1,2, or 3) arranged adjacent to each other along the row direction (A) which second pair (2B) of connection devices (1. 2, or 3) is offset from the first pair of connection devices (1, 2, or 3) along a vertical direction (H) oriented perpendicular to the row direction.
Regarding claim 13, Michel discloses the connecting element (21, 24, 81, or 82) is to be connected by material-to- material bonding via the connecting portion to the housings (40) of at least one connection device (1, 2, or 3) of the first pair of connection devices (1, 2, or 3) and of at least one connection device (1, 2, or 3) of the second pair of connection devices (1, 2, 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (FR (2742004 A1). 
 Michel discloses the aforementioned limitations, but fails to explicitly disclose the web portion being made from a material that is transparent to a laser welding beam and the housing, at least at the bonding surface, is made from a material that absorbs a laser welding beam.  It would have been obvious to one having ordinary skill in the art at 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
   /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	            03/26/2022